DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 7/18/20 regarding application 17/072818 that was initially filed on 10/16/20. Claims 1-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 5, 8 - 12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud, US 2014/0168507 A1 (hereinafter Renaud) in view of Silberschatz et al., US 2019/0279481 A1 (hereinafter Silberschatz), and further in view of Mallet, US 2020/0186707 A1 (hereinafter Mallet).

	As for claim 1, Renaud discloses an imaging apparatus ([0021], e.g., camera or imaging module and lens assembly) mounted on a moving object ([0018], e.g., vehicle) and configured to capture an image ([0021], e.g., image) while moving along a moving direction of the moving object, the imaging apparatus comprising: a sensor unit ([0021], e.g., sensor) including a sensor substrate ([0021], e.g., circuit substrate) on which an image sensor is mounted; a pair of arm portions ([0023], e.g., cooling fins, note the two outside fins); and a heat dissipation fin ([0023], e.g., cooling fins, note the fins except the two outside fins) configured to dissipate heat generated in at least one of the sensor unit and the main unit, wherein the heat dissipation fin is provided between the pair of arm portions ([0023], e.g., cooling fins, note the two outside fins).
	Renaud does not explicitly disclose a main unit including a main substrate on which an electronic component configured to process an output signal from the sensor substrate is mounted. 
	However, Silberschatz teaches a main unit ([0091], e.g., processor and PCB) including a main substrate ([0091], e.g., PCB) on which an electronic component configured to process ([0059], e.g., processor(s), determine, and analyses and [0091], e.g., processor) an output signal from the sensor substrate is mounted. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud and Silberschatz before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of subject detection for remote biometric monitoring of Silberschatz with a motivation to reduce amount of data transferred by processing images near the camera sensor.
	Renaud as modified by Silberschatz does not explicitly teach the heat dissipation fin is provided in a direction substantially parallel to the moving direction. 
	However, Mallet teaches the heat dissipation fin is provided in a direction substantially parallel ([0085], e.g., side-view camera, note that the cooling fins in the the camera in primary reference would be in parallel to the moving direction when the camera directs to side of a vehicle) to the moving direction ([0085], e.g., vehicle).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, and Mallet before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of system and device having a mobile application executed thereon to record areas around and within a vehicle, and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney within a predetermined jurisdiction based on a location of a user of Mallet with a motivation to obtain an image from side of the vehicle and/or increase heat dissipation performance by locating the camera in the side direction.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Renaud further discloses the imaging apparatus does not include a fan for heat dissipation ([0023], e.g., cooling fins).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Renaud as modified by Silberschatz does not explicitly teach a direction of the image capturing by the image sensor extends substantially perpendicularly to the moving direction. 
	However, Mallet teaches a direction of the image capturing by the image sensor extends substantially perpendicularly to the moving direction ([0054], e.g., side-view).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, and Mallet before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of system and device having a mobile application executed thereon to record areas around and within a vehicle, and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney within a predetermined jurisdiction based on a location of a user of Mallet with a motivation to obtain an image from side of the vehicle and/or increase heat dissipation performance by locating the camera in the side direction.

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Renaud as modified by Silberschatz does not explicitly teach an optical system, wherein a direction of an optical axis of the optical system extends substantially perpendicularly to the moving direction. 
	However, Mallet teaches an optical system, wherein a direction of an optical axis of the optical system extends substantially perpendicularly to the moving direction ([0054], e.g., side-view).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, and Mallet before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of system and device having a mobile application executed thereon to record areas around and within a vehicle, and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney within a predetermined jurisdiction based on a location of a user of Mallet with a motivation to obtain an image from side of the vehicle and/or increase heat dissipation performance by locating the camera in the side direction.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Renaud further discloses an interface unit including an external interface ([0021], e.g., cable connection).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Renaud further discloses the heat dissipation fin includes a plurality of fin portions provided at an equal interval (Fig. 2D, e.g., element 179).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 4. In addition, Renaud further discloses the heat dissipation fin is provided around a lens (Fig. 2D, e.g., element 179, note that the fin are located around a lens inside).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Renaud further discloses at least a part of the heat dissipation fin is provided so as to extend in a direction substantially perpendicular to the sensor substrate (Fig. 2D, e.g., element 179).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Renaud further discloses the heat dissipation fin is provided so as to be exposed to an outside (Fig. 2D, e.g., element 179).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Renaud as modified by Mallet does not explicitly teach the main unit detects a state of a detection target using the output signal from the sensor unit. 
	However, Silberschatz teaches the main unit detects a state of a detection target using the output signal from the sensor unit ([0050], e.g., detect).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Mallet, and Silberschatz before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of subject detection for remote biometric monitoring of Silberschatz with a motivation to reduce amount of data transferred by processing images near the camera sensor.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Renaud further discloses the heat dissipation fin is a pin-type or rib-shaped member ([0023], e.g., cooling fins).

	As for claim 18, the claim recites an imaging apparatus mounted on a moving object of the apparatus of claim 1, and is similarly analyzed.

	As for claim 20, the claim recites a moving object on which an imaging apparatus is mounted of the apparatus of claim 1, and is similarly analyzed.

	2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Silberschatz, Mallet, and further in view of Ishii et al., US 2019/0320159 A1 (hereinafter Ishii).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Renaud as modified by Silberschatz and Mallet does not explicitly teach the heat dissipation fin is provided in contact with at least one of the sensor unit and the main unit. 
	However, Ishii teaches the heat dissipation fin is provided in contact with at least one of the sensor unit and the main unit ([0058], e.g., image processing elements 109 and [0059], e.g., heat dissipating part 120).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, Mallet, and Ishii before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of stereo camera of Ishii with a motivation to implement with less material and/or improve the heat dissipation performance by using direct contact.

	3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Silberschatz, Mallet, and further in view of Luff, US 2010/0195865 A1 (hereinafter Luff).

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 12. 
	Renaud as modified by Silberschatz and Mallet does not explicitly teach a memory configured to store predetermined data in advance, wherein the main unit detects the state of the detection target by comparing the predetermined data stored in the memory and the output signal from the sensor unit. 
	However, Luff teaches a memory configured to store predetermined data in advance ([0031], e.g., previous pixel data), wherein the main unit detects the state of the detection target by comparing the predetermined data stored in the memory and the output signal from the sensor unit ([0031], e.g., compared).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, Mallet, and Luff before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of methods and apparatus to count persons in a monitored environment of Luff with a motivation to count persons in a monitored environment by using the comparison of image data.

	4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Silberschatz, Mallet, and further in view of Tait, US 11014481 B2 (hereinafter Tait).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Renaud as modified by Silberschatz and Mallet does not explicitly teach the pair of arm portions is configured to connect the sensor unit and the main unit to each other, wherein a connection wire for electrically connecting the sensor unit and the main unit to each other passes through inside the arm portion. 
	However, Tait teaches the pair (col. 2, ll. 49-61, e.g., sleeves) of arm portions (col. 2, ll. 49-61, e.g., sleeves) is configured to connect the sensor unit and the main unit to each other, wherein a connection wire for electrically connecting (col. 2, ll. 49-61, e.g., power transfer through the headrest rods) the sensor unit and the main unit to each other passes through inside the arm portion (col. 2, ll. 49-61, e.g., rods).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, Mallet, and Tait before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of headrest for a vehicle seat of Tait with a motivation to provide a system having clean design for better handling and less interference with other objects.

	5.	Claims 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Silberschatz, Mallet, and further in view of Nejikovsky et al., US 2004/0263624 A1 (hereinafter Nejikovsky).

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Renaud as modified by Silberschatz and Mallet does not explicitly teach the moving object is a vehicle moving along a track, and the imaging apparatus images the track. 
	However, Nejikovsky teaches the moving object is a vehicle moving along a track ([0080], e.g., rail), and the imaging apparatus images ([0080], e.g., image  ) the track. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, Mallet, and Nejikovsky before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of video inspection system for inspection of rail components and method thereof of Nejikovsky with a motivation to inspect rail components as taught by Nejikovsky.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Renaud as modified by Silberschatz and Mallet does not explicitly teach the moving object is a railway vehicle, and the imaging apparatus images a rail provided on the track along which the railway vehicle runs. 
	However, Nejikovsky teaches the moving object is a railway vehicle ([0005], e.g., train), and the imaging apparatus images a rail provided on the track along which the railway vehicle runs ([0080], e.g., image  ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, Mallet, and Nejikovsky before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of video inspection system for inspection of rail components and method thereof of Nejikovsky with a motivation to inspect rail components as taught by Nejikovsky.

	As for claim 21, the claim recites a moving object on which an imaging apparatus is mounted of the apparatus of claim 15, and is similarly analyzed.

	As for claim 22, the claim recites a moving object on which an imaging apparatus is mounted of the apparatus of claim 16, and is similarly analyzed.

	6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Tait.

	As for claim 19, Renaud discloses an imaging apparatus comprising: an optical system including a lens ([0021], e.g., lens assembly); a sensor unit ([0021], e.g., camera or imaging module and lens assembly) including a sensor substrate ([0021], e.g., circuit substrate) including an image sensor Rsens; a main unit ([0024], e.g., image processing) including a main substrate ([0018], e.g., printed circuit board); an interface unit including an external interface ([0021], e.g., cable connection); and a pair of arm portions ([0023], e.g., cooling fins, note the two outside fins) and a heat dissipation fin ([0023], e.g., cooling fins, note the fins except the two outside fins) between the pair of arm portions ([0023], e.g., cooling fins, note the two outside fins) exposed to an outside and provided on a surface on an opposite side (Fig. 2D, e.g., element 179, note that opposite side of lens defined as the back side of the camera) of the lens ([0021], e.g., lens assembly).
	Renaud does not explicitly disclose the arm portion is fixed to the main unit or the interface unit, and wherein a connection wire used to electrically connect the sensor unit and the main unit to each other is disposed inside the arm portion. 
	However, Tait teaches the arm portion is fixed (col. 2, l. 62-col. 3, l. 7, e.g., fixed) to the main unit (col. 2, l. 62-col. 3, l. 7, e.g., headrest cushion and col. 3, ll. 27-40, e.g., device 36) or the interface unit, and wherein a connection wire used to electrically connect the sensor unit and the main unit to each other is disposed inside (col. 2, ll. 49-61, e.g., rods) the arm portion. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud and Tait before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of headrest for a vehicle seat of Tait with a motivation to provide a system having clean design for better handling and less interference with other objects.

	7.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Silberschatz, Mallet, and further in view of Zhao et al., US 2020/0412042 A1 (hereinafter Zhao).

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Renaud as modified by Silberschatz and Mallet does not explicitly teach two facing surfaces of the sensor unit and the main unit are made from materials having lower thermal conductivity than thermal conductivity of materials of the heat dissipation fin. 
	However, Zhao teaches two facing surfaces of the sensor unit and the main unit are made from materials having lower thermal conductivity ([0018], e.g., thermal conductivity higher) than thermal conductivity of materials of the heat dissipation fin ([0018], e.g., heatsink  ).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, Mallet, and Zhao before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of network interface card of Zhao with a motivation to dissipate heat from chips effectively by using higher thermal conductivity of the heatsink and/or using perpendicular heatsink fins.

	As for claim 24, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Renaud as modified by Silberschatz and Mallet does not explicitly teach at least a part of the heat dissipation fin which is provided to dissipate heat generated in the main unit is provided so as to extend in a direction substantially perpendicular to the main substrate. 
	However, Zhao teaches at least a part of the heat dissipation fin which is provided to dissipate heat generated in the main unit is provided so as to extend in a direction substantially perpendicular to the main substrate ([0018], e.g., heatsink).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Renaud, Silberschatz, Mallet, and Zhao before him/her to modify the camera module with enhanced heat dissipation of Renaud with the teaching of network interface card of Zhao with a motivation to dissipate heat from chips effectively by using higher thermal conductivity of the heatsink and/or using perpendicular heatsink fins.


Response to Arguments
Applicant 's arguments filed 7/18/20 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 1 that “a pair of arm portions” and “heat dissipation fin is provided between the pair of arm portions” are not disclosed in the references. Examiner respectfully disagrees. As presented above, Renaud discloses the limitation as the outside fins. In addition, Applicant argues that rationale requires claimed elements. Examiner respectfully disagrees. As discussed above, the elements are disclosed in Renaud. In addition, Applicant argues that Office Action does not have explicit analysis for the reason to combine references. Examiner respectfully disagrees. The mappings of the claimed elements and references are provided, and the motivation to combine the references are provided as presented above. In addition, Applicant argues that the claims are dissected into discrete elements and references are separately applied without considering the relationships of the elements as a whole. Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Office Action takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. There is no evidence that it includes knowledge gleaned only from the applicant's disclosure. Therefore, the rejections are proper.
Applicant argues with respect to claims 6, 13, 14, 15, 16, 19, 21, 22, that the cited references do not disclose, suggest, or render obvious, at least one element of the rejected claims. Examiner respectfully disagrees. Applicant fails to point out a specific element and provide argument why the Office Action is improper. Therefore, the arguments are conclusory statements which are not proper argument.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2019/0064001 A1 discloses telescopic thermometer.
        2.    US 2012/0050981 A1 discloses rack server.
        3.    US 11076099 B1 discloses using remote sensors to resolve start up latency in battery-powered camera and doorbell cameras.

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485